DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-2, 4-12, 14-18, and 20--23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a mental process (routine data exchange performed by generic devices) / fundamental economic practice without significantly more.  Namely the generic computerization of human activity, wherein the human activity is merely filling out forms/ routine data gathering, which can be part of a financial transaction. The claim(s) (apparatus claim 1) recite(s) routine data exchange between generic computer devices.  That is other than reciting generic computer devices nothing in the claim preclude the step from being practically performed in the mind.  The additional elements of a processor, memory, card, are merely generic computer components recited at a high level of generality that are no more than mere instructions to implement the abstract idea and thus do not integrate into a practical application or provide an inventive concept.  The dependent claims merely specify details of the data/ the abstract idea.  Corresponding method and computer readable medium claims 11-20 are rejected for similar reasons for the apparatus claims 1-10.  
The newly added limitations are just additional details of the abstract idea of routine data gathering (sending/ receiving data), performed by generic computer devices.
Appropriate correction is requested.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 4-12, 14-18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bales, Jr. et al. (US 20110101095) in view of Cox et al. (US 20080126260).
Re claim 1, Bales, Jr. et al. teaches a processor circuit, memory, short range communication exchange between a contactless card associated with an account (abstract+ and FIG. 4+), receiving data from the card (FIG. 4+ and reading).  The Examiner notes that though silent,  as the data is read from the card it would have been obvious that the data is stored/ copied in a data buffer, which is interpreted as a memory associated with the clipboard as part of the process of entering the data from the card into the system for the transaction, as is routine/ conventional in the art.  The data is “configured” to be copied or acted on, as the data is operable to be copied, used, etc.  
Re claim 1, as discussed above, the providing of card data into the system for a transaction to be completed is interpreted as copying the data from a memory.  Bales, Jr. et al. is silent to the use of fields, but data fields to accept data are known in the art in order to have a known format to receive certain data types as desired to process a transaction.
Nonetheless, Cox et al. teaches such limitations (paragraph [0102]+) for online/ webpage purchases.  Cox et al. teaches the card can be used at POS or ATM or anywhere a smartcard can be utilized.
Prior to the effective filing date it would have been obvious to combine the teachings in order to auto fill. 
The Examiner notes that the clipboard of the operating system is interpreted as merely memory allocated by the programming/ software/ operating system.  When card data is read from a card, it is interpreted as being stored in a buffer memory which is then accessed based on software (requests) to populate/ provide the read data to facilitate the completion of the transaction.  The Examiner notes it would have been obvious, that when card data is read from a card and imported into a transaction and thus provided a particular format/ fields, that the card data be read, stored in a buffer, and provided to the fields as necessary, in order for the proper data to be provided to the proper fields in order to process the financial transaction, as known in the art.   As data is provided from the card to the reader for completion, a buffer is well known and conventional in order to provide the data as requested. 
Re claim 2, abstract+ teaches account information.
Re claims 4-5, the limitations have been discussed above re claim 4 where tags for fields are an obvious expedient for HTML/ webpages.
Re claim 6, the limitations have been discussed above re claim 2.
Re claims 7-8, as the prior art teaches contactless communication, including RFID (radio) (paragraph [0036]+) the use of a particular known format (NFC/ NDEF) and ISO 1443 would have been an obvious expedient to comply with known standards (compatible).  Cox et al. teaches RFID and NFC (paragraph [0005]+ and [0014]+).
Re claims 9-10, FIG. 4+ of Bales, Jr. et al. teaches tapping to a payment terminal in close proximity.  It would have been obvious to display a notification to tap in order to provide instruction to the user, as is known in the art for financial transactions, wherein the data is transferred. 
	Re claim 11, the limitations have been discussed above re claim 1.
Re claim 12, the limitations have been discussed above re claim 2.
Re claim 14, the limitations shave been discussed above re claims 1 and 5.
Re claims 15-17 the limitations have been discussed above re claims 7-9.
Re claims 18 and 20 the limitations have been discussed above re claims 1 and 6.

Claim(s) 1 and 21-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kushevsky et al. (US 20130221092).
Kushevsky et al. teaches a processor circuit, memory, performing short range communication exchange with a contactless card to receive data associated with an account, receiving the data by a first application (paragraph [0010]+ an d [0018]+).  Though silent t a clipboard, the Examiner notes that a clipboard is merely interpreted as a designated part of a memory.  As the stored card data is used to perform a transaction, it would have been obvious to provide the data in fields, in order to provide the required data in a required format to perform a transaction (FIG. 5+).
Re claims 21-23, paragraph [0117]+ teaches an encrypted PIN (identifier) is verified via communication with a server prior to storage of the card information on the mobile device.  Further, the Examiner note that limitations of a type of data are not patentably distinguishing for an apparatus claim, as a structure need only be capable of performing data communications to read on the limitation.   


Response to Arguments
Applicant's arguments filed have been fully considered but they are not persuasive. Re the 101 rejection, the Examiner notes that the claims are still drawn to a generic computer implementation of a mental process/ organizing human activity (financial transaction/ filling out forms).  The claims merely recite generic computer components for performing routine data gathering (sending/ receiving data) as it pertains to data being input, which is analogous to a computer implementation of manual activity.
Re the Applicants arguments regarding the 103, the Examiner notes that it is known and conventional to use buffers/ temporary memory to store data that is read so that it can be imported/ used in a system/ reader.  Thus, in the prior art teachings above, Bales, Jr. et al. teaches that card information is contactless read from the card and provided to the POS based system in order to complete a transaction. As known in the art, data such as account number/ expiration, etc. are provided.  This is analogous to providing the data to specific fields, so that the transaction can be processed.  The recitation of a ‘clipboard’/ memory is merely seen as a part of a storage function, of the system, such as a buffer, which then provides the necessary fields of data to the system for the transaction to be completed.  As an Example, the Examiner notes Kaplan (US 20040215963) teaches (paragraph [0055]+) that a reader buffer stores the data until its requested, thus generally teaching the use of a buffer for card read transactions.  FIG. 1 of Ohmae et al. (US 4673802) shows a memory 12 of a card processing terminal 10 with a card reader, the terminal having an area 12 serving as a buffer for incoming and outgoing communications.  The Examiner notes again, the use of a buffer for temporary storage of read card data is an obvious expedient in order for it to be subsequently provided.  
Alternatively, the Examiner notes that Kushevsky et al. (US 20130221092) teaches that contactless card data is contactlessly provided to a memory of a mobile device, interpreted as a memory or clipboard, which then provides the data as part of a transaction, and hence is interpreted as copying data (outputting it) (paragraph [0010]+).  It would have been obvious to output in a particular format (fields) in order for the necessary data to be communicated in an expected format to perform a transaction.   This type of art rejection could alternatively be made.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL I WALSH whose telephone number is (571)272-2409. The examiner can normally be reached 7-9pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve Paik can be reached on 5712722404. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL I WALSH/Primary Examiner, Art Unit 2887